         Case 8-19-71024-reg                Doc 6        Filed 02/12/19      Entered 02/12/19 18:08:00




HAHN & HESSEN LLP
488 Madison Avenue
New York, New York 10022
Telephone: (212) 478-7200
Facsimile: (212) 478-7400
Mark T. Power, Esq.
Janine M. Figueiredo, Esq.

Proposed Counsel to the Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------------- X
                                                                       :
In re:                                                                 :   Chapter 11
                                                                       :
                                        1
Décor Holdings, Inc., et al.,                                          :   Case No. 19-71020 (REG)
                                                                       :   Case No. 19-71022 (REG)
                                          Debtors.                     :   Case No. 19-71023 (REG)
                                                                       :   Case No. 19-71024 (REG)
                                                                       :   Case No. 19-71025 (REG)
                                                                       :
                                                                       :   Joint Administration Requested
---------------------------------------------------------------------- X

    APPLICATION FOR AN ORDER AUTHORIZING THE DEBTORS TO EMPLOY
      AND RETAIN RAS MANAGEMENT ADVISORS, LLC TO PROVIDE THE
       DEBTORS WITH A CHIEF RESTRUCTING OFFICER AND CERTAIN
      ADDITIONAL PERSONNEL NUNC PRO TUNC TO THE PETITION DATE

          Décor Holdings, Inc. and its affiliated debtors and debtors-in-possession (collectively,

the “Debtors”), by and through their proposed counsel, Hahn & Hessen LLP, hereby submit

this application (the “Application”) pursuant to sections 105(a) and 363(b) of title 11 of the

United States Code (the “Bankruptcy Code”) for entry of an order, substantially in the form


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Décor Holdings, Inc. (4174); Décor Intermediate Holdings LLC (5414); The
Robert Allen Duralee Group, Inc. (8435); The Robert Allen Duralee Group, LLC (1798); and The Robert
Allen Duralee Group Furniture, LLC (2835). The corporate headquarters and the mailing address for the
Debtors listed above is 49 Wireless Boulevard, Suite 150, Hauppauge, NY 11788. The Debtors also maintain
a separate corporate office at 2 Hampshire Street, Suite 300, Foxboro, MA 02035.
       Case 8-19-71024-reg           Doc 6      Filed 02/12/19       Entered 02/12/19 18:08:00




annexed hereto as Exhibit C: (a) authorizing the Debtors to retain RAS Management

Advisors, LLC (“RAS”), pursuant to the terms and conditions of that certain letter

agreement between RAS and the Debtors dated December 17, 2018 (the “Engagement

Date”) as modified and amended on January 14, 2019 (collectively, the “Engagement

Letter”),2 a copy of which is attached hereto as Exhibit A, to provide (i) Timothy D. Boates

(“Boates”) as Chief Restructuring Officer (“CRO”), and (ii) additional RAS personnel (the

“Additional RAS Personnel” and, together with the CRO, the “RAS Professionals”); (b)

providing that the employment of the RAS Professionals is effective nunc pro tunc as of the

Petition Date (as defined below); and (c) granting certain related relief. In support of this

Application, the Debtors submit the Declaration of Timothy D. Boates (the “Boates

Declaration”), attached hereto as Exhibit B and incorporated herein by reference, and

respectfully represent as follows:

                                   JURISDICTION AND VENUE

        1.       The United States Bankruptcy Court for the Eastern District of New York

(this “Court”) has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this proceeding and this

Application is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.       The statutory bases for the relief requested in this Application are sections

105(a) and 363(b) of the Bankruptcy Code.




2
  Any references to, or summaries of, the Engagement Letter in this Application are qualified by the express
terms of the Engagement Letter, which shall govern if there is any conflict between the Engagement Letter and
such summaries or references herein. Additionally, any initially capitalized terms used in this Application and
not otherwise defined herein shall have the meaning ascribed to them in the Engagement Letter.
       Case 8-19-71024-reg        Doc 6    Filed 02/12/19   Entered 02/12/19 18:08:00




                                        BACKGROUND

       3.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code commencing these cases (the

“Chapter 11 Cases”).

       4.      The Debtors continue to operate their business and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       5.      As of the date hereof, no trustee, examiner, or official committee of unsecured

creditors or other official committee has been appointed in the Chapter 11 Cases.

       6.      A more detailed description of the Debtors’ business, capital structure, and

the circumstances leading to the filing of the Chapter 11 Cases is set forth in the Declaration

of Lee Silberman in Support of Chapter 11 Petitions and First Day Motions and Applications filed

contemporaneously herewith and incorporated herein by reference.

                                       RELIEF REQUESTED

       7.      By this Application, the Debtors seek the entry of an order pursuant to

sections 105(a) and 363(b) of the Bankruptcy Code (a) authorizing the Debtors to retain

RAS pursuant to the terms and conditions set forth in the Engagement Letter to provide (i)

Timothy D. Boates as CRO, and (ii) the Additional RAS Personnel; (b) providing that the

employment of the RAS Professionals is effective nunc pro tunc as of the Petition Date; and

(c) granting certain related relief.

                     QUALIFICATIONS OF RAS AND MR. BOATES

       8.      The Debtors are familiar with the professional standing and reputation of

RAS. The Debtors posit that RAS and the RAS Professionals are well-qualified to act on

behalf of the Debtors given their extensive knowledge and expertise in the areas of

bankruptcy, financial and business management matters relevant to the Chapter 11 Cases.
      Case 8-19-71024-reg      Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




RAS is a crisis management and turnaround firm of independent professional consultants

with specialties in areas ranging from finance to manufacturing, distribution, marketing and

general management. RAS’ practice is national in scope and has entailed assignments with

companies ranging from $10 million to $1 billion in sales.          RAS has also handled

international assignments in Europe, Asia, Mexico and South America.              The RAS

Professionals are seasoned professionals with significant experience in the field of

restructuring and providing financial and operational guidance to companies in distressed

situations. RAS has provided such services to debtors in numerous chapter 11 cases. See,

e.g., In re Limited Stores Co., LLC, Case No. 17-10134 (KJC) (Bankr. D. Del. 2017); Horsehead

Holding Corp., Case No. 16-10287 (CSS) (Bankr. D. Del. 2016); In re OCZ Tech. Grp., Inc.,

Case No. 13-13126 (MFW) (Bankr. D. Del. 2014); In re Trailer Bridge, Inc., Case No. 11-

08348 (JAF) (Bankr. M.D. Fla. 2011); In re Crucible Materials Corp., Case No. 09-11582

(MFW) (Bankr. D. Del. 2009); In re Drug Fair Grp., Inc., Case No. 09-10897 (BLS) (Bankr.

D. Del. 2009); In re Powermate Holding Corp., Case No. 08-10498 (KG) (Bankr. D. Del.

2008); In re Arthur D. Little, Inc., Case No. 02-41045 (HB) (Bankr. D. Ma. 2002); In re TEU

Holdings, Inc., Case No. 00-01098 (RJN) (Bankr. D. Del. 2000); In re Fulcrum Direct, Inc.,

Case No. 98-01767 (MFW) (Bankr D. Del. 1998); In re The WIZ, Inc., Case No. 97-48257

(CB) (Bankr. S.D.N.Y. 1997).

       9.     Prior to joining RAS, Boates spent eight (8) years working as a CPA in a

major international firm accounting firm, where he was heavily involved in advising on

acquisitions and in deal negotiations. Subsequent to his public accounting position, he

served as a CEO and CFO of companies in distribution and manufacturing services. Since

joining RAS, Boates has acted as chief restructuring officer, interim chief financial officer
       Case 8-19-71024-reg         Doc 6   Filed 02/12/19     Entered 02/12/19 18:08:00




and/or restructuring advisor in many industries both in and outside of chapter 11. Boates is

eminently qualified to assist the Debtors’ in developing strategic alternatives for their

financial restructuring process.

       10.      Moreover, in addition to the RAS Professionals’ general experience in the

management of troubled companies, both in and out of court, the RAS Professionals are

familiar with the Debtors’ business, financial affairs and capital structure.          Since the

Engagement Date, the RAS Professionals have worked closely with the Debtors’

management, accountants, and counsel and become well acquainted with the Debtors’

operations, debt structure, creditors, business and related matters. As such, the RAS

Professionals have relevant knowledge regarding the Debtors that will assist them in

providing effective and efficient services in the Chapter 11 Cases.

       11.      Accordingly, the Debtors submit that the retention of RAS on the terms and

conditions set forth in the Engagement Letter is necessary and appropriate, is in the best

interests of their estates, creditors, and all other parties-in-interest, and should be granted in

all respects.

                                    SCOPE OF SERVICES

       12.      Pursuant to the Engagement Letter, the CRO will oversee all aspects of the

Debtors’ operations. Among other things, the CRO, with the assistance of the Additional

RAS Personnel, has provided, or will provide on a prospective basis upon the Court’s

approval of this Application, professional services (“Services”) such as:

                   Directing the management of all aspects of the Company’s operations,
                    including all initiatives related to the Company’s cost structure, financial
                    operations, and its employees;
      Case 8-19-71024-reg       Doc 6   Filed 02/12/19     Entered 02/12/19 18:08:00




                 Evaluating the Company’s cash and liquidity requirements, including the
                  development/review of cash flow projections, revenue projections, and all
                  other financial and accounting information;

                 Directing the efforts of the Company’s management, its employees, and
                  all of its external professionals in connection with the Company’s day-to-
                  day operations and any sale or restructuring initiatives;

                 Directing negotiations with the Company’s significant creditors, including
                  without limitation, the Company’s secured lenders and its trade creditors;

                 Directing all cash management matters;

                 Assisting in the development and implementation of a plan of
                  reorganization, if appropriate;

                 Communicating directly with, and providing information to and as
                  reasonably requested by, the Company’s secured lenders; and

                 Providing such other services as are customarily provided in connection
                  with the analysis and negotiation of a sale or restructuring initiative.

       13.    Subject to this Court’s approval, RAS is willing to provide the Services to the

Debtors. Under the terms of the Engagement Letter, the CRO will report directly to the

Debtors’ board of directors.     RAS will coordinate with the Debtors’ other retained

professionals to avoid unnecessary duplication of services.

                          COMPENSATION AND EXPENSES

       14.    Subject to this Court’s approval, the Debtors propose to pay the RAS for the

Services of the RAS Professionals assigned to this matter in accordance with the terms of

the Engagement Letter (the “Fee Structure”).

       15.    The Engagement Letter provides that RAS will be compensated for providing

the services of (a) Mr. Boates at the rate of $6,000 per day ($600 per hour), and (b) Messrs.

Puopolo and Tetreault at the rate of $3,500 per day ($350 per hour). Daily rates are charged

for work performed away from RAS’ offices for no less than ten (10) hours. Hours in excess

of ten (10) hours per day, and hours working at RAS’ offices, are charged at the applicable
      Case 8-19-71024-reg       Doc 6    Filed 02/12/19   Entered 02/12/19 18:08:00




hourly rate; provided, however, that in no event will the daily billings for each RAS

Professional exceed their respective daily rate. Travel time will be billed at fifty percent

(50%) of the applicable hourly rate.

       16.    By this Application, RAS seeks to be relieved from any obligation to maintain

time records in connection with the Services rendered in one-tenth (0.10) of an hour

increments to permit RAS to record its time entries in one-half (0.50) hour increments.

       17.    In addition to compensation for professional services rendered by the RAS

Professionals, RAS will seek reimbursement for actual, reasonable and necessary expenses,

including travel, lodging, photocopying, and other expenses incurred in providing the RAS

Professionals’ services.

       18.    The Fee Structure is consistent with, and typical of, compensation agreements

entered into by RAS and other comparable firms in connection with the rendering of similar

services under similar circumstances. Moreover, given the numerous issues with RAS may

be required to address in the performance of its services, RAS’ commitment to the variable

level of time and effort necessary to address all such issues as they arise, and the market

prices for such services for engagements of this nature in an out-of-court context, as well as

in chapter 11, the Debtors submit that the Fee Structure in the Engagement Letter is fair and

reasonable under these circumstances.

                                   INDEMNIFICATION

       19.    Subject to the approval of the Court, and as a material part of the

consideration for which RAS has agreed to provide the Services described herein, the

Debtors have agreed to the indemnification provisions contained in the Engagement Letter

(the “Indemnification Provisions”).     The Indemnification Provisions provide that the
      Case 8-19-71024-reg        Doc 6     Filed 02/12/19     Entered 02/12/19 18:08:00




Debtors shall indemnify and hold harmless RAS and its employees, directors, officers and

agents, jointly and severally, from any and all claims arising from the performance of their

duties described in the Engagement Letter (as may be modified from time to time in the

future), other than claims arising from bad faith, gross negligence, breach of obligations

under the Engagement Letter, or intentional misconduct as determined by a court of

competent jurisdiction.

       20.     The Indemnification Provisions are customary and reasonable for firms

providing services similar to the Services and the product of arm's-length and good faith

negotiations between the Debtors and RAS. The Indemnification Provisions, viewed in

conjunction with the other terms of RAS’ proposed retention, are reasonable and in the best

interest of the Debtors, their estates, and creditors in light of the fact that the Debtors require

the Services provided by RAS to successfully navigate the Chapter 11 Cases. Accordingly,

as part of the Application, the Debtors request that this Court approve the Indemnification

Provisions as set forth in the Engagement Letter.

             REPORTING AND ALLOWANCE OF FEES AND EXPENSES

       21.     The Engagement Agreement requires the Debtors to pay RAS the

compensation described above based on the submission of weekly invoices by RAS to the

Debtors. If the Court approves the relief requested herein, RAS and the RAS Professionals

will be employed under section 363 of the Bankruptcy Code, rather than as professionals

under section 327 of the Bankruptcy Code. Accordingly, RAS and the RAS Professionals

will not be required to submit fee applications pursuant to sections 330 and 331 of the

Bankruptcy Code.
      Case 8-19-71024-reg        Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




       22.    However, to maintain transparency and to comply with the United States

Trustee’s protocol applicable to the retention of personnel to assist the Debtors under

section 363 of the Bankruptcy Code (i.e., the Jay Alix Protocol), RAS will file with the

Court and serve on the Debtors, the Office of the United States Trustee for the Eastern

District of New York (the “U.S. Trustee”) and any statutory committee appointed in the

Chapter 11 Cases (collectively, the “Notice Parties”) a report on staffing (the “Staffing

Report”) by the 30th of each month for the previous month, which report would include the

names and functions filled by all RAS Professionals assigned to this engagement. Such

notice will provide a time period for objections to such Staffing Report. All compensation

and staffing will be subject to review by the Court in the event an objection is filed to a

Staffing Report.

       23.    In addition, RAS will file with the Court and serve on the Notice Parties

reports of compensation earned and expenses incurred on a quarterly basis (the

“Compensation Reports”), which Compensation Reports will be filed by the 30th of the

month following the end of the previous quarter.            The Compensation Reports will

summarize the services provided, identify the compensation earned by each RAS

Professional, itemize expenses incurred and provide for an objection period of twenty-one

(21) days from the filing and service of the Compensation Report. All such compensation

would be subject to review by this Court if an objection is filed.

                     PAYMENTS PRIOR TO THE PETITION DATE

       24.    Prior to the Petition Date, RAS received a retainer in the total amount of

$250,000 (the “Retainer”). All of RAS’ prepetition invoices totaling $352,474 have been

paid in full, and, pursuant to the Engagement Letter, RAS will continue to hold the
      Case 8-19-71024-reg       Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




Retainer through the end of its engagement and apply the Retainer to its final invoice. Any

remaining balance in the Retainer will be returned to the Debtors.

       25.    Other than as set forth herein or in the Engagement Letter, there is no

proposed arrangement between the Debtors and RAS or the RAS Professionals for

compensation to be paid in the Chapter 11 Cases.

       26.    RAS is not a creditor of the Debtors’ estates, and has been fully paid by the

Debtors for all prepetition services rendered by RAS to the Debtors.

                                  DISINTERESTEDNESS

       27.    The Debtors do not believe that either RAS or the RAS Professionals are

“professionals” whose retention is subject to approval under section 327 of the Bankruptcy

Code. However, RAS has provided information with respect to its connections with the

Debtors and other significant parties-in-interest, as more specifically described in the Boates

Declaration. To the best of its knowledge and except to the extent disclosed in the Boates

Declaration, neither RAS nor any employee of RAS holds or represents an interest adverse

to the Debtors’ estates or has any connection to the Debtors, their creditors or other parties-

in-interest in the Chapter 11 Cases. Based upon the Boates Declaration, the Debtors submit

that RAS is a “disinterested person,” as that term is defined in Section 101(14) of the

Bankruptcy Code.

       28.    In addition, as set forth in the Boates Declaration, RAS will use reasonable

efforts to promptly file a supplemental declaration with the Court if it discovers any new

relevant facts or relationships bearing on the matters described herein during the period of

RAS’ retention.
      Case 8-19-71024-reg         Doc 6     Filed 02/12/19     Entered 02/12/19 18:08:00




                  EFFORTS TO AVOID DUPLICATION OF SERVICES

       29.     The CRO will direct the day-to-day efforts of the Debtors’ management and

its employees, the Additional RAS Personnel, and the Debtors’ other retained professionals

so as to avoid any duplication of services. The Debtors believe that the Services to be

provided by RAS will complement and will not be duplicative of any services of the

Debtors’ other professionals, including any services provided by the Debtors’ proposed

investment banker, SSG Advisors, LLC.

                        LEGAL BASIS FOR RELIEF REQUESTED

       30.     Section 363 of the Bankruptcy Code provides that, after notice and a hearing,

a debtor may use property of the estate other than in the ordinary course of business. 11

U.S.C. § 363(b)(1). Further, pursuant to Section 105(a) of the Bankruptcy Code, the “court

may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” 11 U.S.C. § 105(a); see also U.S. v. Energy Res. Co., 495 U.S. 545, 549

(1990); Adelphia Commc’n Corp. v. The Am. Channel (In re Adelphia Commc’n Corp.), 345 B.R.

69, 85 (Bankr. S.D.N.Y. 2006) ("Section 105(a) provides broad equitable power for a

Bankruptcy Court to maintain its own jurisdiction and to facilitate the reorganization

process.")

       31.     “In determining whether to authorize the use, sale or lease of property of the

estate under this section, courts require the debtor to show that a sound business purpose

justifies such actions.” In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (Bankr. D.

Del. 1999); see also Motorola, Inc. v. Official Comm. of Unsecured Creditors (In re Iridium Operating

LLC), 478 F.3d 452, 466 (2d Cir. 2007); Comm. of Equity Sec. Holders v. Lionel Corp. (In re

Lionel Corp.), 722 F.2 1063, 1070 (2d. Cir. 1983).
      Case 8-19-71024-reg        Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




       32.    Here, the decision to employ RAS should be authorized because it is based on

the Debtors’ sound exercise of business judgment. Entry into the Engagement Letter and

retaining RAS to provide the RAS Professionals upon the terms set forth in the Engagement

Letter, this Application and any order approving this Application, would enable the Debtors

to most efficiently administer the Chapter 11 Cases, address issues arising in chapter 11, and

preserve and maximize the value of the estates. The Debtors require the assistance of

qualified and experienced personnel to assist in these matters. Thus, the Debtors believe

that it would be in their best interest and in the best interests of their estates, creditors and

other parties-in-interest for the Court to grant the relief requested herein, with such relief

being deemed effective nunc pro tunc as of the Petition Date.

       33.    The retention of corporate officers is proper under section 363 of the

Bankruptcy Code, and courts in this district and elsewhere have determined that such

retention is an appropriate exercise of a debtor’s business judgment. See, e.g., In re Dowling

College, Case No. 16-75545 (REG) (Bankr. E.D.N.Y. Dec. 6, 2016) (order authorizing

debtors’ retention of chief restructuring officer and additional personnel); In re Interfaith

Med. Ctr, Inc., Case No. 12-48226 (CEC) (Bankr. E.D.N.Y. Mar. 27, 2014) (same); In re

ConnectEdu, Inc., Case No. 14-11238 (SCC) (Bankr. S.D.N.Y. June 16, 2014) (same); In re

Archbrook Laguna Holdings LLC, Case No. 11-13292 (SCC) (Bankr. S.D.N.Y. Aug. 3, 2011)

(order authorizing retention of chief restructuring officer pursuant to Sections 363(b) and

105(a) of the Bankruptcy Code); In re Calpine Corp., Case No. 05-60200 (BRL) (Bankr.

S.D.N.Y. Jan. 17, 2007) (order authorizing employment of interim chief financial officer

pursuant to Section 363 of the Bankruptcy Code); In re Dana Corp., Case No. 06-10354

(BRL) (Bankr. S.D.N.Y. Mar. 29, 2006) (order designating chief restructuring officer and
       Case 8-19-71024-reg            Doc 6      Filed 02/12/19       Entered 02/12/19 18:08:00




chief financial officer pursuant to Section 363 of the Bankruptcy Code); In re Endeavor

Operating Corp., Case No. 14-12308 (KJC) (Bankr. D. Del. Nov. 6, 2014) (same); In re

Devonshire PGA Holdings, LLC, Case No. 13-12460 (CSS) (Bankr. D. Del. Oct. 16, 2013)

(same); In re Harry & David Holdings, Inc., Case No. 11-10884 (MFW) (Bankr. D. Del. Apr.

27, 2011) (order authorizing retention of Alvarez & Marsal to provide an interim chief

executive officer and chief restructuring officer and certain additional officers and

personnel).

       THE PROPOSED RETENTION COMPORTS WITH THE BANKRUPTCY
                  CODE AND THE JAY ALIX PROTOCOL3

         34.     RAS will provide the Notice Parties with the Staffing Reports and the

Compensation Reports.            Because the Debtors are seeking to retain RAS pursuant to

section 363 of the Bankruptcy Code and not under section 327 of the Bankruptcy Code,

RSA is not subject to the compensation requirements of sections 330 and 331 of the

Bankruptcy Code. Therefore, the Debtors request that fees and expenses of RAS incurred

in the performance of the Services be treated as an administrative expense of the Debtors’

chapter 11 estates and be paid by the Debtors in the ordinary course of business, without

the need for RAS to file fee applications or otherwise seek Court approval for the

compensation of its services and reimbursement of its expenses, other than those described

above.

         35.     In addition, because the Debtors are not seeking to retain RAS as a

professional under section 327 of the Bankruptcy Code, there is no requirement that RAS

or the RAS Professionals be disinterested.                 In addition, to the best of the Debtors’
3
  The “Jay Alix Protocol” derives from a settlement between the United States Trustee and Jay Alix and
Associates, approved on October 4, 2001 by the United States Bankruptcy Court for the District of Delaware
in the case of In re Safety-Kleen Corp., Case No. 00-02303, which has been followed by the Office of the United
States Trustee and the United States Bankruptcy Courts for the Eastern and Southern Districts of New York.
      Case 8-19-71024-reg        Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




knowledge, information and belief except as is discussed in the Boates Declaration, RAS

does not have or represent any interest adverse to the Debtors’ estates or any class of

creditor or equity security holders, by reason of any direct or indirect relationship to,

connection with or interest in, parties in interest in these cases, or for any other reason.

Information about RAS’ connections to parties in interest in these cases, if any, is

described in the Boates Declaration.

                                   NO PRIOR REQUEST

       36.    No prior application for the relief sought herein has been made to this or

any other Court.

                                          NOTICE

       37.    Notice of this Application shall be provided to: (a) the Office of the United

States Trustee for the Eastern District of New York; (b) The United States Attorney for the

Eastern District of New York; (c) the Debtors’ consolidated top thirty (30) largest unsecured

creditors; (d) Counsel to Wells Fargo Bank, N.A. and PNC Bank, N.A.; (e) the Internal

Revenue Service; and (f) all other parties required to receive service under Rules 2002-2 of

the Local Bankruptcy Rules for the Eastern District of New York and the Guidelines for First Day

Motions adopted by the Board of Judges for the United States Bankruptcy Court for the

Eastern District of New York. Due to the urgency of the circumstances surrounding this

Application and the nature of the relief in it, the Debtors respectfully submit that no further

notice of this Application is required.

       WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form annexed hereto as Exhibit A, (a) granting the relief sought herein

and (b) granting such other and further relief as the Court may deem proper.
     Case 8-19-71024-reg   Doc 6   Filed 02/12/19   Entered 02/12/19 18:08:00




Dated: February 12, 2019                 Respectfully submitted,
      New York, New York                 HAHN & HESSEN LLP
                                         /s/ Mark T. Power
                                         Mark T. Power, Esq.
                                         Janine M. Figueiredo, Esq.

                                         488 Madison Avenue
                                         New York, New York 10022
                                         Telephone: (212) 478-7200
                                         Facsimile: (212) 478-7400
                                         E-mail: mpower@hahnhessen.com
                                                jfigueiredo@hahnhessen.com

                                         Proposed Counsel to the Debtors and Debtors in
                                         Possession
Case 8-19-71024-reg   Doc 6   Filed 02/12/19   Entered 02/12/19 18:08:00




                              EXHIBIT A

                         (Engagement Letter)
       Case 8-19-71024-reg        Doc 6     Filed 02/12/19     Entered 02/12/19 18:08:00




                                                                      January 14, 2019

Mr. Steve Brownlie
Chairman of the Board of Directors
The Robert Allen Duralee Group, Inc.
Décor Holdings LLC
Décor Intermediate Holdings LLC
The Robert Allen Duralee Group, LLC
The Robert Allen Duralee Group Furniture, LLC
Techstyle Contract Fabrics LLC
B. Berger Company LLC
Gaetano Fabrics LLC
49 Wireless Boulevard, Suite 150
Hauppauge, NY 11788



Dear Mr. Brownlie:

      This letter is to confirm the amended and restated terms of the engagement of RAS
Management Advisors, LLC (“RAS”) by The Robert Allen Duralee Group, Inc., and all of its
domestic US subsidiaries and affiliates as delineated in the address of this letter (collectively, the
“RAD Group” or the “Company”), as originally documented in our engagement letter dated
December 17, 2018, and related to the tasks outlined below (the “Assignment”).

ASSIGNMENT
         Timothy Boates of RAS is being engaged as Chief Restructuring Officer (“CRO”) of RAD
Group to assist the Company in dealing with its financial restructuring process, and other
representatives from RAS will provide support to the Company. As CRO, Mr. Boates will direct all
aspects of the RAS engagement, including the direct oversight of all other RAS staff engaged as
part of this Assignment.
         The CRO will direct the day-to-day efforts of the Company’s management and its
employees, any additional RAS representatives that may be assigned by RAS to work with the
Company, and all of the Company’s external legal and financial professionals. This will include,
but not be limited to (i) directing the management of all aspects of the Company’s operations,
including all initiatives related to the Company’s cost structure, financial operations, and its
employees, (ii) evaluating the Company’s cash and liquidity requirements, including the
development / review of cash flow projections, revenue projections, preparation of 13-week cash
flow forecasts and debtor in possession funding analyses, and all other financial and accounting
information related to the Company’s continuing operations and any potential sale or other
restructuring initiatives that the Company may elect to pursue, (iii) directing the efforts of the
Company’s management, its employees, and all of its external professionals in connection with the
Company’s day-to-day operations and any sale or restructuring initiatives, including the negotiation


   1285 SHARPS COVE ROAD ◊ GURLEY, AL 35748 ◊ TEL (256) 776-4990 ◊ FAX (734) 520-6779

                                        WWW.RASMANAGEMENT.COM
       Case 8-19-71024-reg         Doc 6     Filed 02/12/19      Entered 02/12/19 18:08:00




of any agreements with liquidators, potential investors or funding sources, whether or not such
investment or funding may be related to any potential restructuring initiative, (iv) directing
negotiations with the Company’s significant creditors, including without limitation, the Company’s
secured lenders and its trade creditors, as well as any lenders with respect to any potential financing
that the Company may or may not pursue with respect to any restructuring initiative, (v) directing
all cash management matters throughout the pendency of the engagement contemplated by this
agreement, including any restructuring initiatives, either as part of a Chapter 11 process or
otherwise, (vi) assisting in the development and implementation of a plan of reorganization, if
appropriate, and (vii) communicating directly with, and providing information to and as reasonably
requested by the Company’s secured lenders, and (viii) providing such other services as are
customarily provided in connection with the analysis and negotiation of a sale or restructuring
initiative, as requested by the Board of Directors of the Company (the “Board”) and mutually
agreed.
         The CRO will have full responsibility for all of the Company’s operations, including, but
not limited to day-to-day management of all aspects of the Company and its management and
employees. The CRO will report directly to, and shall serve at the pleasure of, the Board, and any
RAS representatives and all Company management will report to Mr. Boates.
         Notwithstanding the foregoing, the CRO shall consult with the Company’s CEO and
CFO prior to (i) taking in actions with respect to the termination, reduction in force or layoff of
employees or the shutdown or closure of any of the Company’s divisions or lines of business, (ii)
communicating directly with the Company’s customers or (iii) making any recommendation to
the Board of Directors with respect to the sale or liquidation of substantially all of the
Company’s assets. Nothing contained herein shall prohibit or prevent the Company’s CEO or
CFO from communicating directly with potential acquirers of the Company or its assets,
provided, however, that the Company’s CEO and CFO first consult with the CRO prior to any
such communications with potential acquirers of the Company or its assets.

CONFIDENTIALITY
        You have instructed RAS Management Advisors, LLC, and our firm agrees, that this
engagement and all information obtained by it or its representatives concerning the business and
operations of the Company and its affiliates is confidential and will be held in the strictest of
confidence except that we may respond to any inquiries directed to us by the Company’s secured
lenders. It is our policy to destroy all documents related to this engagement one year following
the date of our last invoice.

INDEMNIFICATION
        The Company agrees to indemnify and hold harmless, RAS Management Advisors, LLC,
its employees, directors, officers, and agents, jointly and severally, from any and all claims
whatsoever that may be made against any or all of them, arising from the performance of their
duties described in this letter and as modified from time to time in the future, in each case other than
on account of claims arising from bad faith, gross negligence, breach of its obligations hereunder, or
intentional misconduct as determined by a court of competent jurisdiction. Claims, as used in this
agreement, shall include, without limitation, all reasonable attorney’s fees and reasonable legal
expenses incurred by RAS Management Advisors, LLC, unless any such claim is determined by a
court of competent jurisdiction, to have resulted from the gross negligence of RAS Management
Advisors, LLC, its employees, officers, directors or agents. Further, the Company will take steps to




                                                   2
       Case 8-19-71024-reg        Doc 6     Filed 02/12/19     Entered 02/12/19 18:08:00




confirm that Mr. Boates and RAS are included as covered parties under all relevant active insurance
policies carried by the Company.

FEES
        We have received, and continue to hold, a retainer in the amount of $100,000 (the
“Retainer”). In the event the Company proceeds with plans to commence any bankruptcy
process under Chapter 11 of the US Bankruptcy Code, it is agreed that we will be paid all
outstanding fees and out-of-pocket expenses incurred up to the time of any such filing, and the
Retainer will be increased to the amount of $250,000 (the “Pre-petition Retainer”), and we will
continue to hold the Pre-petition Retainer through the pendency of any Chapter 11 process.
        We will invoice our fees and out-of-pocket expenses on a weekly basis, and those
invoices will be due and payable via wire transfer upon issuance (wire transfer instructions will
be provided under separate cover), subject only to any fee payment restrictions that may arise as
part of any Chapter 11 bankruptcy filing. The Board is free to terminate our services as CRO at
any time. Upon any such termination, we will invoice for any unpaid / unbilled time and
expenses that may be in excess of the applicable Retainer or Pre-Petition Retainer balance, and
such final invoice will be immediately payable by the Company. Any applicable Retainer or
Pre-petition Retainer balance remaining after the offset of our final invoice will be returned to
the Company within 3 business days.
        Given the nature of the services to be provided, and subject only to any agreed upon time
reporting requirements arising as part of any Chapter 11 process, we will record our time in half-
hour increments for each RAS representative who provides services to the Company as part of this
Assignment, as it is not practical or cost effective to detail our invoices in any other manner. We
will include a daily time log for each RAS representative as part of our weekly billings related to
this assignment. We will supply copies of our weekly invoices to the Company’s Board and any
other parties designated by the Company’s Board or who may otherwise require notice as part of
any Chapter 11 bankruptcy filing. A representative sample of our rates through December 31,
2019, is as follows:

                                                      Daily          Hourly
                       Timothy Boates                 $6,000         $600
                       Timothy Puopolo                $3,500         $350
                       Robert Tetreault               $3,500         $350

        It is anticipated that Mr. Boates, Mr. Puopolo, and Mr. Tetreault will be the primary RAS
representative to provide services to the Company as part of this Assignment, but we reserve the
right to substitute other comparable personnel at our discretion, at no greater than the noted rates.
Further, we will consult with the Board in advance of any decision to add any additional RAS
personnel to this Assignment.
        Daily rates are charged for work performed away from our offices for no less than 10
hours. Hours in excess of 10 hours per day, and hours spent working at our own offices, are
charged at the applicable hourly rates. Travel is charged at no greater than 50% of the applicable
hourly rate. However, for purposes of this Assignment we will limit our daily billings for each
RAS representative to no more than the respective daily rate for each RAS representative that
may provide services under this Assignment.
        Out of pocket expenses will be billed in addition to the above fees and may include coach
class airfares, hotel, meals, mileage, parking, car rentals, photocopying and other incidentals as
well as any attorney fees incurred (none are expected) related to this Assignment.
        Please indicate your agreement with the contents of this letter by signing and returning
the enclosed copy of this letter. Thank you for selecting us for this Assignment.




                                                 3
      Case 8-19-71024-reg      Doc 6   Filed 02/12/19   Entered 02/12/19 18:08:00




                                         Very truly yours,
                                         RAS Management Advisors, LLC



                                         Timothy D. Boates
                                         President

Agreed:

The Robert Allen Duralee Group, Inc.



________________________________
Name: ___________________
Title: ____________________
Date: ____________________




                                           4
Case 8-19-71024-reg   Doc 6   Filed 02/12/19   Entered 02/12/19 18:08:00
Case 8-19-71024-reg   Doc 6   Filed 02/12/19   Entered 02/12/19 18:08:00
Case 8-19-71024-reg   Doc 6   Filed 02/12/19   Entered 02/12/19 18:08:00
Case 8-19-71024-reg   Doc 6   Filed 02/12/19    Entered 02/12/19 18:08:00




                              EXHIBIT B

                         (Boates Declaration)
         Case 8-19-71024-reg                Doc 6        Filed 02/12/19      Entered 02/12/19 18:08:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------------- X
                                                                       :
In re:                                                                 :   Chapter 11
                                                                       :
                                        1
Décor Holdings, Inc., et al.,                                          :   Case No. 19-71020 (REG)
                                                                       :   Case No. 19-71022 (REG)
                                          Debtors.                     :   Case No. 19-71023 (REG)
                                                                       :   Case No. 19-71024 (REG)
                                                                       :   Case No. 19-71025 (REG)
                                                                       :
                                                                       :   Joint Administration Requested
---------------------------------------------------------------------- X

    DECLARATION OF TIMOTHY D. BOATES IN SUPPORT OF APPLICATION
       FOR AN ORDER AUTHORIZING THE DEBTORS TO EMPLOY AND
       RETAIN RAS MANAGEMENT ADVISORS, LLC TO PROVIDE THE
      DEBTORS WITH A CHIEF RESTRUCTING OFFICER AND CERTAIN
     ADDITIONAL PERSONNEL NUNC PRO TUNC TO THE PETITION DATE

          I, Timothy D. Boates, under penalty of perjury, declare as follows:

          1.        I am President of RAS Management Advisors, LLC (“RAS”). Except as

otherwise noted, the matters set forth herein are made of my own personal knowledge and,

if called and sworn as a witness, I could and would testify competently thereto.2

          2.        I submit this Declaration on behalf of RAS in support of the Application for an

Order Authorizing the Debtors to Employ and RAS Management Advisors, LLC to Provide the

Debtors a Chief Restructuring Officer and Certain Additional Personnel Nunc Pro Tunc to the Petition




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Décor Holdings, Inc. (4174); Décor Intermediate Holdings LLC (5414); The
Robert Allen Duralee Group, Inc. (8435); The Robert Allen Duralee Group, LLC (1798); and The Robert
Allen Duralee Group Furniture, LLC (2835). The corporate headquarters and the mailing address for the
Debtors listed above is 49 Wireless Boulevard, Suite 150, Hauppauge, NY 11788. The Debtors also maintain
a separate corporate office at 2 Hampshire Street, Suite 300, Foxboro, MA 02035.
2
 Certain of the disclosures herein relate to matters within the knowledge of other professionals at RAS and are
based on information provided by such professionals.
       Case 8-19-71024-reg           Doc 6      Filed 02/12/19       Entered 02/12/19 18:08:00




Date (the “Application”),3 which was filed by the above-referenced debtors and debtors in

possession (collectively, the “Debtors”).

                                          QUALIFICATIONS

        3.      RAS possesses extensive knowledge and expertise in the areas of bankruptcy,

financial and business management matters relevant to the Chapter 11 Cases. RAS is a

crisis management and turnaround firm of independent professional consultants with

specialties in areas ranging from finance to manufacturing, distribution, marketing and

general management. RAS’ practice is national in scope and has entailed assignments with

companies ranging from $10 million to $1 billion in sales.                       RAS has also handled

international assignments in Europe, Asia, Mexico and South America.                              The RAS

Professionals are seasoned professionals with significant experience in the field of

restructuring and providing financial and operational guidance to companies in distressed

situations. RAS has provided such services to debtors in numerous chapter 11 cases. See,

e.g., In re Limited Stores Co., LLC, Case No. 17-10134 (KJC) (Bankr. D. Del. 2017); In re

Horsehead Holding Corp., Case No. 16-10287 (CSS) (Bankr. D. Del. 2016); In re OCZ Tech.

Grp., Inc., Case No. 13-13126 (MFW) (Bankr. D. Del. 2014); In re Trailer Bridge, Inc., Case

No. 11-08348 (JAF) (Bankr. M.D. Fla. 2011); In re Crucible Materials Corp., Case No. 09-

11582 (MFW) (Bankr. D. Del. 2009); In re Drug Fair Grp., Inc., Case No. 09-10897 (BLS)

(Bankr. D. Del. 2009); In re Powermate Holding Corp., Case No. 08-10498 (KG) (Bankr. D.

Del. 2008); In re Arthur D. Little, Inc., Case No. 02-41045 (HB) (Bankr. D. Ma. 2002); In re

TEU Holdings, Inc., Case No. 00-01098 (RJN) (Bankr. D. Del. 2000); In re Fulcrum Direct,



3
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to those terms in the
Application.
      Case 8-19-71024-reg       Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




Inc., Case No. 98-01767 (MFW) (Bankr D. Del. 1998); In re The WIZ, Inc., Case No. 97-

48257 (CB) (Bankr. S.D.N.Y. 1997).

       4.     Prior to joining RAS, I spent eight (8) years working as a CPA in a major

international firm accounting firm, where I was heavily involved in advising on acquisitions

and in deal negotiations. Subsequent to my public accounting position, I served as a CEO

and CFO of companies in distribution and manufacturing services. Since joining RAS, I

have acted as chief restructuring officer, interim chief financial officer and/or restructuring

advisor in many industries both in and outside of chapter 11. As such, I am well equipped

to assist the Debtors’ in developing strategic alternatives for their financial restructuring

process.

       5.     In addition to RAS’ general experience in the management of troubled

companies, both in and out of court, RAS is familiar with the Debtors’ business, financial

affairs and capital structure. Since the Engagement Date, RAS has worked closely with the

Debtors’ management, accountants, and counsel and become well acquainted with the

Debtors’ operations, debt structure, creditors, business and related matters. As such, RAS

has relevant knowledge regarding the Debtors that will assist RAS in providing effective and

efficient services in the Chapter 11 Cases.

                                   SCOPE OF SERVICES

       6.     Pursuant to the Engagement Letter, I will oversee all aspects of the Debtors’

operations. Among other things, I, with the assistance of the Additional RAS Personnel,

have provided, or will provide on a prospective basis upon the Court’s approval of this

Application, professional services (“Services”) such as:
      Case 8-19-71024-reg       Doc 6    Filed 02/12/19     Entered 02/12/19 18:08:00




                 Directing the management of all aspects of the Company’s operations,
                  including all initiatives related to the Company’s cost structure, financial
                  operations, and its employees;

                 Evaluating the Company’s cash and liquidity requirements, including the
                  development/review of cash flow projections, revenue projections, and all
                  other financial and accounting information;

                 Directing the efforts of the Company’s management, its employees, and
                  all of its external professionals in connection with the Company’s day-to-
                  day operations and any sale or restructuring initiatives;

                 Directing negotiations with the Company’s significant creditors, including
                  without limitation, the Company’s secured lenders and its trade creditors;

                 Directing all cash management matters;

                 Assisting in the development and implementation of a plan of
                  reorganization, if appropriate;

                 Communicating directly with, and providing information to and as
                  reasonably requested by, the Company’s secured lenders; and

                 Providing such other services as are customarily provided in connection
                  with the analysis and negotiation of a sale or restructuring initiative.

       7.     Subject to this Court’s approval, the Additional RAS Professionals and I will

provide the Services to the Debtors. Under the terms of the Engagement Letter, I will report

directly to the Debtors’ board of directors. RAS will coordinate with the Debtors’ other

retained professionals to avoid unnecessary duplication of services.

                          COMPENSATION AND EXPENSES

       8.     The Engagement Letter provides that RAS will be compensated for providing

the services of (a) myself at the rate of $6,000 per day ($600 per hour), and (b) Messrs.

Puopolo and Tetreault at the rate of $3,500 per day ($350 per hour). Daily rates are charged

for work performed away from RAS’ offices for no less than ten (10) hours. Hours in excess

of ten (10) hours per day, and hours working at RAS’ offices, are charged at the applicable

hourly rate; provided, however, that in no event will the daily billings for each RAS
      Case 8-19-71024-reg       Doc 6    Filed 02/12/19   Entered 02/12/19 18:08:00




Professional exceed their respective daily rate. Travel time will be billed at fifty percent

(50%) of the applicable hourly rate.

       9.     By the Application, RAS seeks to be relieved from any obligation to maintain

time records in connection with the Services rendered in one-tenth (0.10) of an hour

increments to permit RAS to record its time entries in one-half (0.50) hour increments.

       10.    In addition to compensation for professional services rendered by the RAS,

RAS will seek reimbursement for actual, reasonable and necessary expenses, including

travel, lodging, photocopying, and other expenses incurred in providing the RAS

Professionals’ services.

       11.    The Fee Structure is consistent with, and typical of, compensation agreements

entered into by RAS and other comparable firms in connection with the rendering of similar

services under similar circumstances.     Given the numerous issues with RAS may be

required to address in the performance of its services, RAS’ commitment to the variable

level of time and effort necessary to address all such issues as they arise, and the market

prices for such services for engagements of this nature in an out-of-court context, as well as

in chapter 11, the Fee Structure in the Engagement Letter is fair and reasonable under the

circumstances.

                                   INDEMNIFICATION

       12.    The Indemnification Provisions are a material part of the consideration for

which RAS has agreed to provide the Services. Subject to Court approval, the Debtors have

agreed to indemnify and hold harmless RAS and its employees, directors, officers and

agents, jointly and severally, from any and all claims arising from the performance of their

duties described in the Engagement Letter (as may be modified from time to time in the
      Case 8-19-71024-reg        Doc 6     Filed 02/12/19     Entered 02/12/19 18:08:00




future), other than claims arising from bad faith, gross negligence, breach of obligations

under the Engagement Letter, or intentional misconduct as determined by a court of

competent jurisdiction.

       13.     The Indemnification Provisions are customary and reasonable for firms

providing services similar to the Services and the product of arm's-length and good faith

negotiations between the Debtors and RAS. The Indemnification Provisions, viewed in

conjunction with the other terms of RAS’ proposed retention, are reasonable and in the best

interest of the Debtors, their estates, and creditors in light of the fact that the Debtors require

the Services provided by RAS to successfully navigate the Chapter 11 Cases.

             REPORTING AND ALLOWANCE OF FEES AND EXPENSES

       14.     The Engagement Agreement requires the Debtors to pay RAS the

compensation described above based on the submission of weekly invoices by RAS to the

Debtors. If the Court approves the relief requested herein, RAS and the RAS Professionals

will be employed under section 363 of the Bankruptcy Code, rather than as professionals

under section 327 of the Bankruptcy Code. Accordingly, RAS and the RAS Professionals

will not be required to submit fee applications pursuant to sections 330 and 331 of the

Bankruptcy Code.

       15.     However, to maintain transparency and to comply with the United States

Trustee’s protocol applicable to the retention of personnel to assist the Debtors under

section 363 of the Bankruptcy Code (i.e., the Jay Alix Protocol), RAS will file with the

Court and serve on the Debtors, the Office of the United States Trustee for the Eastern

District of New York (the “U.S. Trustee”) and any statutory committee appointed in the

Chapter 11 Cases (collectively, the “Notice Parties”) a report on staffing (the “Staffing
      Case 8-19-71024-reg        Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




Report”) by the 30th of each month for the previous month, which report would include the

names and functions filled by all RAS Professionals assigned to this engagement. Such

notice will provide a time period for objections to such Staffing Report. All compensation

and staffing will be subject to review by the Court in the event an objection is filed to a

Staffing Report.

       16.    In addition, RAS will file with the Court and serve on the Notice Parties

reports of compensation earned and expenses incurred on a quarterly basis (the

“Compensation Reports”), which Compensation Reports will be filed by the 30th of the

month following the end of the previous quarter.            The Compensation Reports will

summarize the services provided, identify the compensation earned by each RAS

Professional, itemize expenses incurred and provide for an objection period of twenty-one

(21) days from the filing and service of the Compensation Report. All such compensation

would be subject to review by this Court if an objection is filed.

                     PAYMENTS PRIOR TO THE PETITION DATE

       17.    Prior to the Petition Date, RAS received a retainer in the total amount of

$250,000 (the “Retainer”). All of RAS’ prepetition invoices totaling $352,474 have been

paid in full and, pursuant to the Engagement Letter, RAS will continue to hold the Retainer

through the end of its engagement and apply the Retainer to its final invoice.          Any

remaining balance in the Retainer will be returned to the Debtors.

       18.    Other than as set forth herein or in the Engagement Letter, there is no

proposed arrangement between the Debtors and RAS or the RAS Professionals for

compensation to be paid in the Chapter 11 Cases.
      Case 8-19-71024-reg        Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




       19.    RAS is not a creditor of the Debtors’ estates, and has been fully paid by the

Debtors for all prepetition services rendered by RAS to the Debtors.

                                  DISINTERESTEDNESS

       20.    In connection with its proposed retention by the Debtors in the Chapter 11

Cases, RAS undertook a review of its records to determine whether it had any conflicts or

other relationships that might cause it not to be disinterested or to hold or represent an

interest adverse to the Debtors. Specifically, RAS reviewed its connections with certain

individuals and entities that may be parties-in-interest in the Chapter 11 Cases that were

reasonably made known to RAS by the Debtors. Such parties are listed on Schedule 1

attached hereto (such parties, the “Potential Parties-in-Interest”). If additional parties-in-

interest are reasonably made known to RAS, it will review its connection with such parties

and supplement this declaration if additional information requiring disclosure is discovered.

       21.    The results of RAS’ inquiry into the Potential Parties-in-Interest (or any of

their known or apparent affiliates) are listed on Schedule 2 annexed hereto. The parties

listed on Schedule 2 include current and former clients as well as professionals with which

RAS has worked in the past. To the best of my knowledge and belief, any representations

by RAS of an entity listed on Schedule 2 (or its known or apparent affiliates) was or is only

on matters that are unrelated to the Debtors and the Chapter 11 Cases. To the extent that

RAS discovers or enters into any new, material relationship with Potential Parties-in-

Interest, it will supplement this declaration. To the best of my knowledge and belief, RAS

has not represented any Potential Parties-in-Interest in connection with matters relating to

the Debtors, their estates, assets, or businesses and will not represent other entities which are
      Case 8-19-71024-reg       Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




creditors of, or have other relationships to, the Debtors in matters relating to the Chapter 11

Cases.

         22.   As part of its diverse practice, RAS appears in numerous cases, proceedings

and transactions that involve may different professionals, including attorneys, accountants

and financial consultants, who may represent claimants and parties-in-interest in the

Chapter 11 Cases.    Also, RAS has performed in the past, and my perform in the future,

advisory consulting services for various attorneys and law firms, and has been represented

by several attorneys and law firms, some of whom may be involved in these proceedings. In

addition, RAS has in the past, and my currently and will likely in the future be working with

or against other professionals involved in Chapter 11 Cases in matters unrelated to the

Debtors and the Chapter 11 Cases. Based on our current knowledge of the professionals

involved, and to the best of my knowledge, none of these relationships create interests

adverse to the Debtors in matters upon which RAS is to be employed, and none are in

connection with the Chapter 11 Cases.

         23.   It is RAS’ policy and intent to update and expand its ongoing relationship

search for additional parties-in-interest in an expedient manner.       If any new material

relevant facts or relationships are discovered or arise, RAS will promptly file a supplemental

declaration.

                 EFFORTS TO AVOID DUPLICATION OF SERVICES

         38.   I will direct the day-to-day efforts of the Debtors’ management and its

employees, the Additional RAS Personnel, and the Debtors’ other retained professionals so

as to avoid any duplication of services.       The Services to be provided by RAS will

complement and will not be duplicative of any services of the Debtors’ other professionals,
       Case 8-19-71024-reg     Doc 6    Filed 02/12/19    Entered 02/12/19 18:08:00




including any services provided by the Debtors’ proposed investment banker, SSG Advisors,

LLC.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct to the best of my information, knowledge and belief.



Dated: February 12, 2019                       By: /s/Timothy D. Boates

                                                   Timothy D. Boates
                                                   President
                                                   RAS Management Advisors, LLC
Case 8-19-71024-reg   Doc 6   Filed 02/12/19    Entered 02/12/19 18:08:00




                               Schedule 1

            (Conflict Search – Potential Parties-in-Interest)
      Case 8-19-71024-reg        Doc 6   Filed 02/12/19      Entered 02/12/19 18:08:00




                              List of Potential Parties in Interest

Debtors                                             Gorrivan Fine Arts, Ltd.
                                                    Eileen Kathryn Boyd Interiors, Inc.
Décor Holdings, Inc.                                Lulu DK LLC
Décor Intermediate Holdings LLC
The Robert Allen Duralee Group, Inc.                Current and Former Directors and Officers
The Robert Allen Duralee Group, LLC
The Robert Allen Duralee Group Furniture,           Timothy Boates
LLC                                                 Lee Silberman
                                                    Bill Fuchs
Other Names of Debtors                              Steve Brownlie
                                                    Kevin Mason
Duralee Fabrics                                     Katherine Rice
Highland Court                                      Kerry Galloway
Suburban Fabrics                                    Marty Rosenberger
Clarke & Clarke                                     Bill Hargreaves
The Robert Allen Group                              Randall Eason
The RAD Group                                       Brian Sharp
The Robert Allen Duralee Group                      Thomas Fish
Duralee Furniture
                                                    Professionals
Non-Debtor Affiliates
                                                    Hahn & Hessen LLP
Techstyle Contract Fabrics, LLC                     RAS Management Advisors, LLC
Gaetano Fabrics, LLC                                Omni Management Group
B. Berger Company, LLC                              SSG Capital Advisors, LLC
Robert Allen Fabrics (Canada) Ltd.                  Halperin Battaglia Benzija, LLP
Robert Allen Europe Ltd.                            Otterbourg P.C. (secured lender counsel)
Ramm, Son & Crocker
Suburban Home Fabrics (Shanghai) Trading            Banking Institutions
Co., Ltd.
Altamont Capital Partners                           Wells Fargo Bank, N.A.
Leonard Silberman Estate                            Citibank, N.A.
ACP Décor Holdings LLC                              TD Canada Trust
                                                    Fidelity Investments, Inc.
Counterparties to License Agreements
                                                    Secured Lenders and Agents
Multiply Media LLC
Thomas Paul LLC                                     Wells Fargo Bank, N.A.
Lonni Paul Design LLC                               PNC Bank, N.A.
John Loecke, Inc. (d/b/a Madcap Cottage)            Corber Corp.
John Robshaw, Inc.                                  Ronald H. Cordover
Brian Patrick Flynn                                 Jeffrey A. Cordover
Flynnside Out Productions                           Valerie J. Cordover Katz
Tobi Fairley Interior Design                        Cisco Systems Capital Corporation
Tilton Fenwick                                      CIT Bank, N.A.
Camille Shaheen-Tunberg                             Key Equipment Finance
LKD Acquisition                                     Susquehanna Commercial Finance, Inc.
Jalenekanani, Inc.
      Case 8-19-71024-reg        Doc 6    Filed 02/12/19   Entered 02/12/19 18:08:00




Insurance Providers & Brokers                     Cohen Brothers Realty Corporation
                                                  Decorative Center of Houston LP
Travelers Corp.                                   Design Center of the Americas, LLC
Chubb                                             Dezer Properties 146 LLC
Affiliated FM Insurance Co.                       Dunhill Partners, Inc.
Liberty Mutual Insurance Co.                      Franklin Court, Inc.
Cigna                                             Lincoln Property Company
Transamerica Premier Life Insurance Co.           Jamestown 1 Design Place, L.P.
Krauter & Company LLC                             Market Square AC IV, LLC
Brown & Brown Insurance                           RXR 220 Crossways Park West Owner LLC
Employee Benefits Corporation                     RXR Realty LLC
First Insurance Funding, Inc.                     San Francisco Design Center Investors, LLC
The Magnes Group, Inc.                            RREEF Management Company
                                                  STAG Industrial Holdings, LLC
Judges in the United States Bankruptcy            Stag Industrial Management, LLC
Court for the Eastern District of New York        Tritec Asset Management, Inc.
                                                  Morganton Realty Corp.
Craig, Carla E.                                   Canal Center Properties LLC
Grossman, Robert E.                               Michigan Design Center, LP
Lord, Nancy Hershey                               Michael Drive Partners LLC
Scarcella, Louis A.                               Pacific Design Center 1 LLC
Stong, Elizabeth S.                               Merchandise Mart LLC
Trust, Alan S.                                    Quincy Foxboro, LLC
                                                  Morris & Morse Co., Inc.
Office of the United States Trustee –             South Florida Design Park
(Region 2) New York                               ADAC, L.P.

Harrington, William K.                            Top 30 Unsecured Creditors
Black, Christine H.
                                                  Valdese Weavers LLC
Major Vendors                                     Sumec Textile Company Ltd.
                                                  Triplex Shanghai Enterprises
Ceridian HCM, Inc.                                EDPA USA, Inc.
Litle & Co.                                       P. Kaufmann, Inc.
First Merchant Data Services, LLC                 Fleuron Enterprises
All Covered IT Services                           United Parcel Service
IBM                                               V.I.P. Incorporated
Konica Minolta                                    LA Mills
Carr Business Systems                             MTL Global Ventures LLC IPM US
Dialogtech                                        World Linen & Textile Co., Inc.
Iron Mountain                                     Swavelle Mill/Creek Fabrics, Inc.
                                                  American Express Co.
Landlords                                         Wearbest Sil-Tex Mills, Ltd.
                                                  Classical Elements, LLC
Boston Design Center                              Parthenon Prints, Inc.
34 South 11th St LP                               Swan Dyeing and Printing Corp.
National Real Estate Advisors, LLC                Samplex, S.A. De C.V.
BSD 80 Broad LLC                                  Sunbury Textile Mills, Inc.
80 Broad Street Development, LLC                  Shangai Chenglong Textile Arts Co. Ltd.
D&D Building Company, LLC                         Kets Tekstil Turizm TIC A.S.
                                                  Covington Fabric & Design, LLC
      Case 8-19-71024-reg        Doc 6       Filed 02/12/19   Entered 02/12/19 18:08:00




Parry Murray & Co. Ltd.                              Century Link
Richloom Fabrics Group, Inc.                         Spectrum (TWC)
Agolab Studio SRL                                    GTT
Source Asia Trading Company                          City of Morganton, NC
Heritage Fabrics, LLC
Nassimi, LLC
Applied Textiles, Inc.
Createx, Inc.

Parties to Threatened & Pending Lawsuits

Source Asia Trading (Shanghai) Co., Ltd, a
Wholly Owned Subsidiary of Creative
Solutions International, Inc.
Bank of America, N.A.
McGreen, Linda
Peterson/Puritan Inc. Superfund Site
Milberg Factors, Inc.

Utility Providers

Consumers Energy
Granite Telecommunications
North State Communications
Verizon
Verizon Fios
Republic Service
AT&T Mobility
AT&T
Board of Public Works, Gaffney, SC
Georgia Power
Stanley Convergent
Dialog Tech, Inc.
Consolidated Edison
Piedmont Natural Gas
Hudson Energy
Atmos Energy
Florida Power & Light
PSEG Long Island
DTE Energy
National Grid
Optimum
Flowroute
Airespring
ACC Business
XO Communications
Comcast
Crown Castle (Lightower)
Cablevision LightPath
WOW Business
      Case 8-19-71024-reg     Doc 6   Filed 02/12/19   Entered 02/12/19 18:08:00




                                       Schedule 2

                    (Connections with Potential Parties-in-Interest)


RAS Management Advisors, LLC has (a) worked on wholly unrelated matters in the past,
(b) may currently work on wholly unrelated matters, and (c) may work on wholly unrelated
matters in the future, with or on behalf of the following parties:

SSG Capital Advisors, LLC

Otterbourg P.C.

Wells Fargo Bank, N.A.

PNC Bank, N.A.

Bank of America, N.A.
Case 8-19-71024-reg   Doc 6   Filed 02/12/19   Entered 02/12/19 18:08:00




                              Exhibit C

                      (Proposed Retention Order)
         Case 8-19-71024-reg                Doc 6        Filed 02/12/19      Entered 02/12/19 18:08:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------------- X
                                                                       :
In re:                                                                 :   Chapter 11
                                                                       :
                                        1
Décor Holdings, Inc., et al.,                                          :   Case No. 19-71020 (REG)
                                                                       :   Case No. 19-71022 (REG)
                                          Debtors.                     :   Case No. 19-71023 (REG)
                                                                       :   Case No. 19-71024 (REG)
                                                                       :   Case No. 19-71025 (REG)
                                                                       :
                                                                       :   Joint Administration Requested
---------------------------------------------------------------------- X

      ORDER AUTHORIZING THE DEBTORS TO EMPLOY AND RETAIN RAS
      MANAGEMENT ADVISORS, LLC TO PROVIDE THE DEBTORS WITH A
    CHIEF RESTRUCTING OFFICER AND CERTAIN ADDITIONAL PERSONNEL
                 NUNC PRO TUNC TO THE PETITION DATE

          Upon consideration of the application (the “Application”)2 of Décor Holdings, Inc.

and its affiliated debtors and debtors in possession (collectively, the “Debtors”) for an order,

pursuant to sections 105(a) and 363(b) of the Bankruptcy Code: (a) authorizing the Debtors

to retain RAS Management Advisors, LLC (“RAS”), pursuant to the terms and conditions

of that certain letter agreement between RAS and the Debtors dated December 17, 2018 (the

“Engagement Date”) and as modified and amended on January 14, 2019 (collectively, the

“Engagement Letter”), to provide (i) Timothy D. Boates as Chief Restructuring Officer

(“CRO”), and (ii) additional RAS personnel (the “Additional RAS Personnel” and, together

with the CRO, the “RAS Professionals”); (b) providing that the employment of the RAS

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Décor Holdings, Inc. (4174); Décor Intermediate Holdings LLC (5414); The
Robert Allen Duralee Group, Inc. (8435); The Robert Allen Duralee Group, LLC (1798); and The Robert
Allen Duralee Group Furniture, LLC (2835). The corporate headquarters and the mailing address for the
Debtors listed above is 49 Wireless Boulevard, Suite 150, Hauppauge, NY 11788. The Debtors also maintain
a separate corporate office at 2 Hampshire Street, Suite 300, Foxboro, MA 02035.
2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to those terms in the
Application.
      Case 8-19-71024-reg       Doc 6     Filed 02/12/19    Entered 02/12/19 18:08:00




Professionals is effective nunc pro tunc as of the commencement of these cases (the “Petition

Date”); and (c) granting certain related relief; and the Court having reviewed the

Application and the Boates Declaration in support of the Application; and the Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this matter being a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Application being sufficient

under the circumstances and that no further notice need be given; and after due deliberation

the Court having determined that the legal and factual bases set forth in the Application and

at the hearing thereon establish just cause for the relief granted herein; and good and

sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       1.     The Application is GRANTED to the extent set forth herein.

       2.     The Debtors are authorized, pursuant to sections 105(a) and 363(b) of the

Bankruptcy Code, to employ RAS and the RAS Professionals to provide the Services in

accordance with the terms and conditions set forth in the Engagement Letter, as modified

herein and in the Application, effective nunc pro tunc as of the Petition Date.

       3.     Notwithstanding anything in the Application or the Engagement Letter to the

contrary:

              (a)     The RAS Professionals, RAS and their affiliates shall not act in any
                      other capacity (for example, and without limitation, as a financial
                      advisor, claims agent/claims administrator, or investor/acquirer) in
                      connection with the Chapter 11 Cases.

              (b)     In the event the Debtors seek to have the RAS Professionals assume
                      executive officer positions that are different than the positions
                      disclosed in the Application, or to materially change the terms of the
                      engagement by either (i) modifying the functions of personnel, (ii)
                      adding new executive officers, or (iii) altering or expanding the scope
Case 8-19-71024-reg   Doc 6    Filed 02/12/19   Entered 02/12/19 18:08:00




            of the engagement, the Debtors shall file a motion or application to
            modify the retention with the Court.

      (c)   RAS shall file with the Court, and serve on the Notice Parties, a
            Staffing Report by the 30th of each month for the previous month,
            which shall include the names and functions filled by all RAS
            Professionals assigned to the engagement. The Staffing Report (and
            RAS’ staffing for this matter) shall remain subject to review by the
            Court in the event so requested by any of the Notice Parties.

      (d)   RAS shall file with this Court, and serve upon the Notice Parties,
            Compensation Reports on a quarterly basis, which Compensation
            Reports will be filed by the 30th of the month following the end of the
            previous quarter. The Compensation Reports shall summarize the
            service provided, identify the compensation earned by each RAS
            Professional, itemize expenses incurred and provide for an objection
            period of twenty-one (21) days from the filing and service of the
            Compensation Report. All such compensation would be subject to
            review by this Court if an objection is filed.

      (e)   Notwithstanding anything to the contrary in the Bankruptcy Code,
            the Bankruptcy Rules, the local bankruptcy rules of this Court, any
            other orders of this Court, or any guidelines regarding submission and
            approvals of fee applications, RAS and the RAS Professionals shall be
            excused from keeping time summaries for services rendered in one-
            tenth (0.10) of an hour increments and instead RAS is hereby
            authorized to record its time summaries in one-half (0.50) of an hour
            increments for purposes of Staffing Reports and Compensation
            Reports.

      (f)   During the course of the Chapter 11 Cases, RAS will only seek
            reimbursement of actual and necessary expenses itemized in the
            monthly Staffing Report.

      (g)   No principal, employee or independent contractor of RAS or its
            affiliates shall serve as a director of any of the Debtors during the
            pendency of the above-captioned cases.

      (h)   Without prejudice to parties’ rights pursuant to Paragraphs 3(c) and
            3(d) hereof, the Debtors are authorized, but not directed, to pay, in
            the ordinary course of business, all amounts invoiced by RAS for fees
            and expenses incurred in connection with RAS’ retention.

      (i)   For a period of three (3) years after the conclusion of RAS'
            engagement, neither RAS nor any of its affiliates shall make any
            investments in the Debtors or any reorganized Debtors.
         Case 8-19-71024-reg     Doc 6    Filed 02/12/19     Entered 02/12/19 18:08:00




               (j)     RAS shall disclose any and all facts that may have a bearing on
                       whether RAS, its affiliates, and/or any individuals working on the
                       engagement hold or represent any interest adverse to the Debtors,
                       their creditors, or other parties in interest. The obligation to disclose
                       identified in this paragraph is a continuing obligation.

               (k)     The Debtors are authorized to indemnify those persons serving as
                       executive officers on the same terms as provided to the Debtors’ other
                       officers and directors under the corporate bylaws and applicable state
                       law, along with insurance coverage under the Debtors’ D&O policies.

               (l)     There shall be no indemnification of RAS or its affiliates.


         4.       With respect to controversies or claims arising out of or in any way related

to the services in the Engagement Letter, notwithstanding any arbitration, dispute resolution

or exclusive jurisdiction provisions contained in the Engagement Letter, any disputes arising

under the Engagement Letter shall be heard in this Court during the pendency of these

cases.

         5.    To the extent that there may be any inconsistency between the terms of the

Application, the Engagement Letter, and this Order, the terms of this Order shall govern.

         6.    Notwithstanding any Bankruptcy Rule (including, without limitation,

Bankruptcy Rule 6004(h)) or Local Rule that might otherwise delay the effectiveness of this

Order, the terms and conditions of this Order shall be immediately effective and enforceable

upon its entry.

         7.    The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted by this Order.

         8.       This Court shall retain jurisdiction to hear and determine all matter arising

from or relating to the implementation or interpretation of this Order.
